PER CURIAM.
Foam Rubber Products, Inc. sought a temporary injunction to enjoin defendants from operating a business under the name “Foam Rubber Company.” The trial court denied the injunction, and the court of civil *277appeals affirmed. 451 S.W.2d 801. The trial court did not abuse its discretion in denying the injunction. Our refusal of the writ of error in this case should not be understood as an approval of the statement of the court of civil appeals that plaintiff must prove that defendants acted fraudulently in their use of the name “Foam Rubber Company,” even if plaintiff proves that the descriptive words in its own trade name have acquired a secondary meaning. See Harrelson v. Wright, 339 S.W.2d 712 (Tex.Civ.App.1960, writ ref.); 3 Callman Unfair Competition, Trademarks and Monopolies, § 77.1 (3rd ed. 1969).
We refuse the application for writ of error, no reversible error. Rule 483, Texas Rules of Civil Procedure.